 

nae |
AO 245B (Rev. 02/08/2019) ‘Tiidement:in a Criminal Petty Case (Modified) a4 Page Lofl |
|

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

 

 

 

 

Vv. : (For Offenses Committed On or After November [, 1987)
Abel Carrillo-Vera Case Number: 3:20-mj-20095
Frank Torres forelt
Defendant's Attorney -
REGISTRATION NO. 80615308
JAN 16 2020
THE DEFENDANT: .
& pleaded guilty to. count(s) 1 of Complaint | OLEM US OIG IG. COURT.
: SOUTHERN IG Ti. GP ALIP or
C] was found guilty to count(s) -_ BY cenarsrrsrnmonmenereamenan tcitl’ |
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offerise(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ~ fo 1.

[| The defendant has been found not guilty on count(s) |
[] Count(s) | | dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Cl TIME SERVED x [Oo days

B Assessment: $10 WAIVED & Fine: WAIVED

Xx] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
VOT

the defendant’s possession at the time of arrest upon their deportation or yemgval. Cary Hl bom

ay Court recommends defendant be deported/removed with relative, nl charged in case

LOM 2 OOF é

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, January 16, 2020
Date of Imposition of Sentence

Received CC J | UY hho Ce

DUSM | HONORABLE F. A. GOSSETT Ill
, UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy : , ehh 3:20-mj-20095

 

 

 
